DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim(s) 7, 8, 17, 23, 24, and 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 5 and 6, it is unclear as to whether the “filler material” is referring to the “filler particles” of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5, 6, 9, 10, 12-14, 16, 20, and 25 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Gronauer (US 5945827) in view of Reese (US 2017/0095365, of record) in view of Decke (US 5617027).
Regarding claim 1, Gronauer discloses a device for immobilizing a subject in a medical procedure (1:49 - “immobilization of the patient”), the device comprising: a cushion that immobilizes at least a portion of the subject (Fig. 5: “vacuum cushion 31”); wherein the shape of the cushion is changeable to conform to the portion of the subject (1:60-61 - “capable of adaptation to the shape of the body part that is to be measured”); and multiple coils configured to transmit or receive a magnetic resonance (MR) signal (1:11-17 - “body coils for magnetic resonance tomography”), wherein the cushion includes a first chamber defined by a first surface (Fig. 6: “chamber 37”, that is directly connected to the “valve 39”, is a first chamber which possess at least one surface), and a second chamber (Fig. 6: the second chamber is considered to be the combined “chambers 37” located to the left of the first chamber that is directly connected to the “valve 39”) defined by a second surface and the first surface (Fig. 6: the section of the claimed second chamber that contacts the left side of the claimed first chamber share a common surface, and also has a surface that is not in contact with another chamber, which is considered to be the claimed second surface), the second (Fig. 6: the two separate “chambers 37” that are not directly connected to the “valve 39” are considered air-permeable cells; 5:43-47 - “separating cross-pieces 35 permeable with respect to gas, for example, via perforation, and provide only a single valve 39”), each cell of the plurality of air-permeable cells containing filler particles (5:31-36, “a vacuum cushion 31 that is filled…with small loose particles”), the movement of the filler particles being restricted within the cell (5:38-40, “one prevents the situation that the loose particles all slide in an undesired manner to one side of the vacuum cushion”), the device is configured to switch between a first mode and a second mode, and the movement of the filler particles contained in at least one air-permeable cell is more restrained when the device is in the second mode as compared to when the device is in the first mode (2:25-29, prior to opening the valve is a first mode, opening the valve and evacuating the vacuum cushion is a second mode; because the air is evacuated, the free space between particles will be reduced and thus the particles would become more restrained).  Gronauer does not explicitly disclose that the multiple MR coils are RF coils.  However, Reese teaches a vacuum-based body immobilizing device for MR imaging that utilizes radiofrequency (RF) surface coils ([0010]: “integrated radiofrequency surface receive coils for providing immobilization and supporting magnetic resonance imaging”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the RF coils of Reese as the body coils of Gronauer, as to provide a well-known type of coil for transmitting and receiving MR signals.  Neither Gronauer nor Reese explicitly disclose that the multiple RF coils are located in the first chamber.  However, Decke teaches an immobilizing device for MR imaging that places an antenna element within a vacuum pillow (2:5-14, “the antenna conductor arrangement can also be inserted into a pocket in the vacuum pillow 8”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the internal placement of an MR coil as taught by Decke to the immobilizing MR device of Gronauer and Reese, as to provide an integrated device.  Additionally, Gronauer actually teaches that at least a portion of an MR coil is located within the vacuum cushion (6:9-11, “the first partial coil 25, which is located inside the vacuum cushion”).  Therefore, the device of Gronauer clearly supports placing an MR coil within a chamber of a vacuum cushion.
Regarding claim 5, Gronauer discloses that the first chamber is at least partially filled with at least one filler material (5:31-36, “a vacuum cushion 31 that is filled…with small loose particles”).
Regarding claim 6, while Gronauer does not explicitly disclose that the filler material comprises at least one filler material of form particles, sponge, or cotton, Gronauer does teach that the vacuum cushion is filled with a “somewhat supple material” and that “resting comfort” is a priority (see 2:4-6).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use material such as foam, sponge, or cotton as filler material since these materials are considered to be supple and would provide relative comfort to a person resting on such material.
Regarding claim 9, while Gronauer does not explicitly disclose that the second surface comprises a valve configured to control a gas pressure in the cushion of the device, Gronauer does teach that a single valve may be used to conduct air in and through multiple chambers of an MR vacuum cushion (5:41-48, “single valve 39”).  Such a valve may be placed in any appropriate chamber to conduct air through multiple air-permeable chambers.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present 
Regarding claim 10, Gronauer does not explicitly disclose that the first mode corresponds to a positive pressure or a constant pressure related to the cushion of the device, and the second mode corresponds to a space of vacuum related to the cushion of the device.  However, Gronauer does teach a vacuum cushion operating in two different modes, where one of the modes has the vacuum cushion evacuated of air (2:25-29, “one needs only to open the valve, which serves to evacuate the vacuum cushion”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have the two modes of inflation, so as to adapt a vacuum cushion to a body part of the patient for enhanced comfort (Gronauer @ 1:48-49, “improving the resting comfort”).
Regarding claim 12, Gronauer does not explicitly disclose that a shape of the device in the second mode is defined according to a shape of the at least one portion of the subject.  However, Gronauer does teach a vacuum cushion that is adapted to a body part of the patient (2:18-19, “readily adaptable to the shape of the body part”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to define a shape of the vacuum cushion according to a shape of the subject, so as to adapt a vacuum cushion to a body part of the patient for enhanced comfort (Gronauer @ 1:48-49, “improving the resting comfort”).
Regarding claim 13, Gronauer discloses that the device further comprises a communication port connected to the RF coil through which a signal collected by the RF coil is transmitted to an external device (Figs. 1 and 2; 4:42-67…5:1-24, “plug-in connection”).
(Gronauer @ 5:31-36; Reese @ Fig. 3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply local coils, as to provide close proximity between MR transmit/receive coils and a localized body part to ensure accurate signal transmission and reception.
Regarding claim 16, Gronauer discloses that the MR signal relates to the at least one portion of the subject (1:50-61, “magnetic resonance tomographic measurements on body parts of living creatures”).
Regarding claim 20, Gronauer discloses a vacuum cushion (Fig. 5: “vacuum cushion 31”) for immobilizing a subject (1:49 - “immobilization of the patient”), comprising: a shell (Fig. 5: the “vacuum cushion 31” is considered a shell); a filler material contained within a region defined by the shell (5:31-36, “a vacuum cushion 31 that is filled…with small loose particles”); and multiple coils which are detachably coupled to the vacuum cushion and configured to receive a magnetic resonance (MR) signal related to at least one portion of the subject (Fig. 5; 4:57-65, the coils may are detachably coupled to the vacuum cushion), wherein the vacuum cushion has a first mode in which the filler material moves within the region defined by the shell (5:31-36, “a vacuum cushion 31 that is filled…with small loose particles”), and a second mode conformed to the contour of the at least one portion of the subject, wherein the vacuum cushion includes a chamber defined by a surface located in the region (2:25-29, opening the valve to evacuate may be a first mode, the end of the evacuation may be a second mode), the multiple radio frequency (RF) coils are coupled to the surface (Fig. 5 shows that the coils are coupled to the surfaces of the vacuum cushion), the (Fig. 6: the chamber is considered to be the combined “chambers 37” located to the left of the first chamber that is directly connected to the “valve 39”; the two separate “chambers 37” that are not directly connected to the “valve 39” are considered air-permeable cells, 5:43-47 - “separating cross-pieces 35 permeable with respect to gas, for example, via perforation, and provide only a single valve 39”); the vacuum cushion is configured to switch between the first mode and the second mode (2:25-29, opening the valve to evacuate may be a first mode, the end of the evacuation may be a second mode, thus there is a switch in modes), and the movement of the filler particles contained in at least one air-permeable cell is more restrained when the device is in the second mode as compared to when the vacuum cushion is in the first mode (2:25-29, because the air is evacuated, the free space between particles will be less and thus the particles would become more restrained).  Gronauer does not explicitly disclose that the multiple MR coils are RF coils.  However, Reese teaches a vacuum-based body immobilizing device for MR imaging that utilizes radiofrequency (RF) surface coils ([0010]: “integrated radiofrequency surface receive coils for providing immobilization and supporting magnetic resonance imaging”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the RF coils of Reese as the body coils of Gronauer, as to provide a well-known type of coil for transmitting and receiving MR signals.  Neither Gronauer nor Reese explicitly disclose that the multiple RF coils are located in the chamber.  However, Decke teaches an immobilizing device for MR imaging that places an antenna element within a vacuum pillow (2:5-14, “the antenna conductor arrangement can also be inserted into a pocket in the vacuum pillow 8”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the internal placement of an MR coil as taught by Decke to the immobilizing MR device of Gronauer and Reese, as to provide an integrated device.  Additionally, Gronauer actually teaches that at least a portion of an MR coil is located within the vacuum cushion (6:9-11, “the first partial coil 25, which is located inside the vacuum cushion”).  Therefore, the device of Gronauer clearly supports placing an MR coil within a chamber of a vacuum cushion.
Regarding claim 25, Gronauer discloses that multiple coils are detachably coupled to the first surface (Fig. 5; 4:57-65, the coils may are detachably coupled to the vacuum cushion).  Gronauer does not explicitly disclose that the multiple MR coils are RF coils.  However, Reese teaches a vacuum-based body immobilizing device for MR imaging that utilizes radiofrequency (RF) surface coils ([0010]: “integrated radiofrequency surface receive coils for providing immobilization and supporting magnetic resonance imaging”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the RF coils of Reese as the body coils of Gronauer, as to provide a well-known type of coil for transmitting and receiving MR signals.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/
Examiner, Art Unit 3793